Citation Nr: 1145850	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-47 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for lumbar strain with degenerative joint disease, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from April 1962 to April 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in November 2008 and March 2009, which continued the 10 percent rating assigned for the Veteran's service-connected back disability.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's lumbar strain with degenerative joint disease is not manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or intervertebral disc syndrome (IDS) with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected lumbar strain with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period. 

When evaluating disabilities of the musculoskeletal system, an evaluation of the extent of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  In other words, when rated for limitation of motion, a higher rating may be assigned if there is additional limitation of motion from pain or limited motion on repeated use of the joint.  A finding of functional loss due to pain must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40. 

Service connection was established for lumbar strain with degenerative joint disease with a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, DC 5242, effective March 31, 2005.  See August 2005 rating decision.  The Veteran's claim for increased rating was received at the RO on August 22, 2008.  As such, the Board will determine whether he is entitled to an increased rating for this disability as of August 22, 2007.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 509-510.

The Veteran contends that he is entitled to an increased rating because his condition has worsened.  He reports that his disability is more tolerable with the proper medication, but that the pain is unbearable.  See August 2008 VA Form 21-4138; September 2008 VA Form 21-4142.  In April 2011, he testified that he has flareups, is in constant pain, has difficulty walking around his house and around the block, and that he has episodes where he has to stay in bed for three to four days a couple times a month, during which time his sister will come to bring him a meal.  The Veteran indicated that the only treatment he has received for his back is through VA and that he is taking Oxycodone for pain.  It was noted at the hearing that the Veteran was using a cane, which he indicated was due to his knee disability as well as his back.  See hearing transcript.  The Board finds all the assertions made by the Veteran to be both competent and credible.  

Disabilities of the lumbar spine (other than IDS when evaluated on the basis of incapacitating episodes) are to rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DCs 5235-5243 (2011).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 
51, 454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2011). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2011). 

Ratings in excess of 20 percent are provided for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); and for unfavorable ankylosis of entire spine (100 percent).  Id. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a (2011). 

Under the criteria governing disabilities of the lumbar spine, IDS is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2011).  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2011). 

The Veteran has received VA treatment related to his complaints involving the lumbar spine and has undergone physical therapy for his back (in addition to his knees).  The Board notes that a lumbar support was issued in July 2007.  See physical therapy note.  

The following month, the Veteran was seen with complaint of low back pain, which he reported had gotten worse in the last year since falling on ice.  He mentioned he had a herniated disc and described the pain as sharp, radiating down the arms and legs.  The Veteran had cramping pain in both legs from the hips down and numbness and tingling in both legs, which occurred daily.  The Veteran also indicated that he had leg weakness, bilaterally, that began in 2003 following a stroke, and right sided hemiparesis.  He denied arm weakness but reported tingling in both hands, mostly in the fingers, since his stroke.  The Veteran also denied sphincter control problems, but reported occasional urgency.  He reported taking medication for back pain, which had improved but was still present.  Motor examination revealed no muscle wasting, fasciculation, tremor, rigidity or bradykinesia.  Muscle strength was 5/5 - 5/5; finger to nose coordination was normal; knee to heel coordination was normal; and rapid alternating movements were good.  Sensory examination revealed that superficial modalities of touch, temperature, position and vibration were normal but pain was decreased in the right hand.  Deep radial, biceps and triceps reflexes were positive on the right and negative on the left and deep knee and ankle reflexes were two plus bilaterally.  Skeletal examination revealed low back tenderness but no paraspinal muscle spasm.  Straight leg raising test was normal.  Gait was steady with minimal limp, which the examiner indicated may be due to knee pain with tandem walking, which the Veteran could not do well.  There was no loss of postural reflexes.  The impression was worsening chronic low back pain and history of left cerebrovascular accident (CVA) with relatively good recovery; he appears to have spinal stenosis.  See August 2007 neurology E&M note.  

An August 2008 primary care follow up note reveals that physical examination showed power 5/5 throughout, normal sensation to light touch, biceps and triceps reflexes 1+ and symmetric, quadriceps and ankle reflexes 2+ and symmetric, no dysmetria, late positive Romberg's sign, normal gait, and no asterixis.  

The Veteran underwent a VA examination in September 2008.  In pertinent part, the Veteran reported severe, constant pain of the lumbar spine but denied any pain radiating to his lower extremities and any surgeries of his lumbar spine.  He presented with a mild, antalgic gait and reported using a lumbar brace and cane, but did not present with either at the time of the examination.  The Veteran denied the use of crutches, walkers or wheelchairs.  In regards to the Veteran's occupation as a salesman, he had difficulty with prolonged sitting for more than eight hours, standing and walking for more than 20 minutes, and lifting more than 10 pounds.  

Range of motion testing revealed active and passive lumbar flexion from zero to 90 degrees, bilateral lateral flexion and bilateral rotation from zero to 30 degrees, and extension from zero to 20 degrees.  With repetitive use, the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  There was evidence of mild or minimal pain with lumbar flexion from 80 to 90 degrees, with bilateral lateral flexion and bilateral rotation from 20 to 30 degrees, and with extension from 10 to 20 degrees.  The examiner indicated that the Veteran denied any flareups.  There was mild or minimal pain of the lumbar spine with minimal spasm and minimal tenderness, but no weakness.  As for neurological examination, both sensory and motor functions were normal as they related to the lumbar spine.  The Veteran denied any incapacitating episodes during a 12 month period.  The Veteran was diagnosed with lumbar strain, mildly active.  The examiner noted that functional impairment as it related to his occupation also extended to activities of daily living.  

A November 2008 magnetic resonance imaging (MRI) of the Veteran's lumbar spine was conducted due to a clinical history of chronic, progressively worsening back pain.  The impression was multifactorial multi compartment stenosis L2 through L5-S1 being most severe at L4-L5.  An incidental note was made of a 2.5 centimeter left renal presumed simple cyst.  See imaging report.  

In July 2009, the Veteran was seen with history of stroke in 2000 with slight residual weakness presenting with "back pain" in his lower back and concomitant radicular symptoms in his legs bilaterally down to his toes.  The Veteran also reported the same numbness in the bilateral upper extremities.  No pain was reported in those limbs, only numbness, which the Veteran described as feeling like "he needs gloves and boots in the summer" because they always feel cold.  The Veteran admitted to some gait disturbance/balance issues but denied bowel or bladder incontinence.  Physical examination revealed gait was within normal limits and that range of motion of the trunk and bilateral upper and lower extremities was full/within normal limits.  Palpation/inspection of the trunk and bilateral upper and lower extremities was also within normal limits.  Sensation (light touch, pinprioception, vibration) was within normal limits on the trunk but was decreased along the thumb, index, long, ring and small fingers and medial forearms, bilaterally.  Sensation was normal on the medial aspect of the arm.  Muscle strength was within normal limits on the trunk and bilateral upper and lower extremities, but the Veteran reported subjective weakness on the right side, which the examiner indicated was not different from the left side during examination.  Muscle strength was 5/5 throughout bilaterally and reflexes were 3+ and symmetric.  Straight leg raise, Spurlings, Babinski and clonus testing was negative but Hoffman's was positive, primarily on the left.  The examiner reported the findings of the lumbar spine MRI.  The impression was upper and lower extremity radicular symptoms mostly manifesting as numbness with documented multilevel stenosis of both the cervical and lumbar spine; no weakness as of today.  See surgery note.  

The following month, it was noted that the Veteran had been seen for cervical spinal stenosis and that surgery was offered, but the Veteran was thinking about it.  He continued to have numbness/tingling that was stable and not progressing.  At that time, the assessment was cervical stenosis.  It was noted that he also had annoying parasthesthesias and that he wanted to delay surgery as much as possible.  See August 2009 primary care follow up note.  

A December 2010 multi-system examination revealed, in pertinent part, lumbar spine mild right scoliosis, restricted extension, and full and free straight leg raise.  The assessment was chronic back pain.  See rheumatology follow up visit note.  

The Veteran underwent another VA examination in January 2011, which was performed by the same examiner who conducted the September 2008 VA examination.  In pertinent part, the Veteran indicated that his low back and lumbar spine condition had worsened but denied any surgeries to the lumbar spine and any genitourinary complaints or impairments as they related to his lumbar spine.  The Veteran complained of low back and lumbar pain, which was described as moderate to severe and constant.  He also complained of moderate to severe constant burning pain with numbness and tingling weakness, as well as fatigue, radiating to both legs, which started at the onset of his low back/lumbar spine condition.  He presented with a moderate antalgic gait and was utilizing a cane.  He claimed to use a lumbar brace, but did not present with it at the time of the examination.  The Veteran denied using walkers, crutches and/or wheelchairs.  He indicated that he was taking Oxycodone twice a day and that the medication had been helpful without side effects.  In regards to his occupation as a teacher, the Veteran had difficulty sitting for three hours, standing more than 15 minutes, walking 10 minutes, bending, or lifting more than 10 pounds due to pain.  The same difficulties were noted in regards to activities of daily living.  

Active and passive range of motion testing revealed lumbar flexion from zero to 90 degrees and lumbar extension, left lateral flexion, and left rotation from zero to 20 degrees.  With repetitive use times three, the range of motion did not produce additional pain, fatigue, weakness, or lack of endurance.  There was no additional loss of function of the lumbar spine on physical examination.  The Veteran denied any flareups.  The examiner noted evidence of moderate pain with lumbar flexion from 80 to 90 degrees and from 10 to 20 degrees with lumbar extension, left lateral flexion, and left rotation.  The examiner also noted moderate spasm, moderate tenderness, and mild to moderate weakness.  Neurological examination (sensory and motor function) was normal as it related to the lumbar spine and the Veteran denied any incapacitating episodes over a 12 month period.  The examiner noted the November 2008 MRI, which revealed arthritis of the lumbar spine as well as stenosis L2-L5, S1.  The examiner also reported that x-rays showed arthritis of the lumbar spine.  The Veteran was diagnosed with lumbosacral strain with arthritis of the lumbar spine with range of motion abnormality.  The examiner repeated the functional impairment produced by the disability related to the Veteran's occupation and activities of daily living.  

The evidence of record does not support the assignment of a rating in excess of 10 percent for lumbar spine strain with degenerative joint disease.  This is so because the Veteran did not exhibit forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees at any time during the appellate period.  Rather, forward flexion was always reported as normal.  See September 2008 and January 2011 VA examination reports (forward flexion from zero to 90 degrees); July 2009 surgery note (range of motion of the trunk full/within normal limits); see also Plate V, 38 C.F.R. § 4.71a (2011).  Nor is there evidence that the Veteran exhibited a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The Board acknowledges that the January 2011 VA examiner did not provide findings for right lateral flexion or right rotation.  Assuming that range of motion testing showed right lateral flexion and right rotation to the same degree as on the left, which was measured from zero to 20 degrees, the combined range of motion of the Veteran's thoracolumbar spine at the time of that examination would be 190 degrees, 70 degrees more than 120.  In September 2008, the combined range of motion of the Veteran's thoracolumbar spine was measured at 230 degrees, only 10 degrees less than normal.  See Plate V, 38 C.F.R. § 4.71a (2011).  

In addition to the foregoing, although there was objective evidence of minimal spasm at the time of the September 2008 VA examination, there was no indication that the noted spasms had resulted in the mild, antalgic gait reported, or that they were severe enough to result in or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There were also no findings related to guarding.  And while mild right scoliosis was reported in the lumbar spine during a December 2010 multi-system examination, there was no indication that this had been caused by muscle spasm or guarding.  See rheumatology follow up visit note.  Lastly, although there was objective evidence of moderate spasm at the time of the January 2011 VA examination, there was no indication that the noted spasms had resulted in the moderate antalgic gait reported, or that they were severe enough to result in or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  And, again, there were also no findings related to guarding.  

For all these reasons, the assignment of a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine is not warranted.  

There is also no evidence of incapacitating episodes of IDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months so as to support the assignment of a 20 percent rating under the Formula for Rating IDS Based on Incapacitating Episodes.  While the Board acknowledges the Veteran's April 2011 testimony regarding the need to stay in bed for days a few times every month, as well as his testimony that the January 2011 VA examiner did not question him on periods of incapacitation, he also testified that he receives all his treatment through the VA, and VA treatment records do not reveal that he has ever been prescribed bed rest.  See VA treatment records; see also September 2008 and January 2011 VA examination reports.  At this juncture, the Board also acknowledges the Veteran's testimony that the January 2011 VA examiner did not question him on flareups; however, his assertions related to flareups have been deemed competent and credible and have been considered.  

Consideration has been given to any functional impairment and any effects of pain on functional abilities.  The Board acknowledges that there was objective evidence of pain during the last 10 degrees of range of motion testing with each movement (flexion, extension, lateral flexion and rotation) at the time of the September 2008 and January 2011 VA examinations, and that the examiner noted functional impairment manifested by difficulty with prolonged sitting, standing and walking, and lifting.  There was no evidence, however, of additional pain, fatigue, weakness, or lack of endurance on repetitive use at the time of those examinations, and the examiner specifically noted the absence of additional loss of function of the lumbar spine on physical examination in January 2011.  In light of the foregoing, the Board finds that a rating in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the guidelines set forth in DeLuca.  This is so because even taking into account the findings of pain on the last 10 degrees of forward flexion, the Veteran would not meet the criteria for the next higher rating as his flexion was only limited to 80 degrees on both occasions, which is 20 degrees more than the amount needed to support a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2011). 

The Board has also considered whether the Veteran manifests any associated objective neurologic abnormalities so as to warrant a separate rating under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  The Board acknowledges that the Veteran has reported radiating pain, numbness, weakness and tingling to his arms and legs throughout the appellate period.  See August 2007 neurology E&M note (sharp pain radiating down the arms and legs; cramping pain in both legs from the hips down; numbness and tingling in both legs; leg weakness; tingling in both hands); July 2009 surgery note (radicular symptoms bilateral legs down to toes; bilateral upper extremity numbness); January 2011 VA examination report (burning pain with numbness and tingling weakness, as well as fatigue, radiating to both legs).  Neurological examination, however, to include both sensory and motor function, was reported as normal related to the lumbar spine at the time of the September 2008 and January 2011 VA examinations, the Veteran has denied bowel and/or bladder impairment (though he did report occasional urinary urgency in August 2007), and any abnormalities in sensory testing appear to have been attributed to cervical spine stenosis.  See July 2009 surgery note; August 2009 primary care follow up note.  The Board also notes that in August 2007, the Veteran indicated that he began experiencing extremity numbness and tingling in 2003, following a stroke.  See neurology E&M note.  In light of the foregoing, and in the absence of any medical evidence of a diagnosis related to neurological abnormality associated with the Veteran's service-connected lumbar strain with degenerative joint disease, the evidence of record does not support the assignment of a separate rating. 

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed and that he is in receipt of benefits from the Social Security Administration (SSA).  The Board also acknowledges that the VA examiner noted functional impairment as it relates to the Veteran's occupation, which was noted to be both teacher and salesman.  Irrespective of what type of job the Veteran used to have, he has not indicated that he is not employed as a result of his low back disability; rather, he reported that his ability to work was limited as a result of his back ailment (as well as because of his knee problems and the effects of a stroke).  See SSA record.  In the absence of such a history, or other competent evidence suggestive of unemployability due to the lumbar spine disability, the Board finds Rice is inapplicable.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

Extraschedular consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment. 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's lumbar strain with degenerative joint disease, to include pain, limitation of motion, and muscle spasm, are contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 5235-5243), which reasonably describe the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100%" based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by a letter dated in August 2008, and additional notice by a June 2009 letter.  The claim was readjudicated in an October 2009 statement of the case.  Mayfield, 444 F.3d at 1333. 

VA has obtained service treatment records; assisted the appellant in obtaining evidence, to include SSA records; afforded the appellant physical examinations; obtained medical opinions as to the severity of his disability; and afforded the appellant the opportunity to give testimony.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time. 


ORDER

A rating in excess of 10 percent for lumbar strain with degenerative joint disease is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


